 



EXHIBIT 10.8
Execution Copy
AGREEMENT
     AGREEMENT made and entered into by and between Easton-Bell Sports, Inc.
(the “Company”) and Richard Tipton (the “Executive”), effective as of the 12th
day of July, 2006 (the “Effective Date”).
     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Executive agree as follows:
     1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers, and the Executive hereby accepts,
employment.
     2. Term. Subject to earlier termination as hereafter provided, the
Executive’s employment hereunder shall be for a term of eighteen (18) months,
commencing as of the Effective Date, and shall automatically renew thereafter
for successive terms of one year each. The term of this Agreement, as from time
to time renewed, is hereafter referred to as “the term of this Agreement” or
“the term hereof.”
     3. Capacity and Performance.
          (a) Commencing on the Effective Date, the Executive shall serve the
Company as Senior Vice President, General Counsel and Secretary. In addition,
and without further compensation, the Executive shall serve as a director and/or
officer of one or more of the Company’s Affiliates (as defined in Section 13
hereof), if so elected or appointed from time to time. The Executive shall
report to the Chief Executive Officer of the Company (the “CEO”) and to its
Board of Directors (the “Board”). He shall serve as the most senior legal
officer of the Company, subject to customary oversight by the Board.
          (b) During the term hereof, the Executive shall be employed by the
Company on a full-time basis and shall have the duties and responsibilities of
his positions as Senior Vice President, General Counsel and Secretary and other
duties and responsibilities, reasonably consistent therewith, with respect to
the Company and its Affiliates, as assigned by the CEO or the Board of Directors
of the Company (the “Board”) from time to time. Without limiting the foregoing,
the Executive shall be responsible for helping the Company maintain its legal
and ethical requirements in every business transaction, for helping create and
maximize value for shareholders through a combination of business acumen and
effective contracts, for protecting the Company’s intellectual property, for
facilitating successful mergers and acquisitions and for maintaining required
compliance and reporting activities, including without limitation compliance
with the requirements of the U.S. Securities and Exchange Commission and the
Sarbanes-Oxley Act.
          (c) Subject to business travel as necessary or desirable for the
performance of the Executive’s duties and responsibilities hereunder, the
Executive’s primary worksite during the term hereof shall be at the location of
the Company’s offices in Van Nuys,

-1-



--------------------------------------------------------------------------------



 



California as of the Effective Date (the “Van Nuys Location”) or such other site
as the Company may select from time to time, provided such site is no more than
thirty-five (35) miles from the Van Nuys Location unless the Executive has
expressly consented in writing thereto.
          (d) During the term hereof, the Executive shall perform his duties
hereunder faithfully, diligently and to the best of his ability and shall devote
his full business time and his best efforts, business judgment, skill and
knowledge exclusively to the advancement of the business and interests of the
Company and its Affiliates and to the discharge of his duties and
responsibilities hereunder. During the term of this Agreement, the Executive may
engage in passive management of his personal investments and in such community
and charitable activities as do not individually or in the aggregate give rise
to a conflict of interest or otherwise interfere with his performance of his
duties and responsibilities hereunder. The Executive shall not engage in any
other business activity except with the express prior written approval of the
Board, it also being agreed that if the Board subsequently determines that any
previously approved activity does detract from the Executive’s performance or
give rise to a conflict of interest, the Executive shall cease such activity
promptly following notice from the Company.
     4. Compensation and Benefits. As compensation for all services performed by
the Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise:
          (a) Base Salary. Initially during the term hereof, the Company shall
pay the Executive a base salary at the rate of Two Hundred and Fifty Thousand
Dollars ($250,000) per annum, payable in accordance with the payroll practices
of the Company for its executives and subject to annual review by the
compensation committee of the Board and to increase, but not decrease, in the
discretion of such committee or the Board. At the time that executive base
salary adjustments are made in 2007, the Executive shall be treated for that
purpose as if the Executive had been employed with the Company for the entirety
of FY 2006. The Executive’s base salary, as from time to time increased, is
hereafter referred to as the “Base Salary.”
          (b) Bonus Compensation. For each fiscal year completed during the term
hereof, the Executive shall have the opportunity to earn an annual bonus
(“Annual Bonus”) under the Company’s executive incentive plan in accordance with
the terms thereof. The Executive’s target bonus under the executive incentive
plan shall be fifty percent (50%) of the Base Salary for achievement of the
consolidated annual business plan for the Company and its Affiliates (the
“Business Plan”), with a potential for the Annual Bonus to exceed target if
achievement exceeds the Business Plan, all as approved by the compensation
committee of the Board after consultation with the CEO. For FY 2006, any Annual
Bonus payable to the Executive shall be pro-rated for his partial year of
service by multiplying the applicable percent by the amount of Base Salary paid
to him for FY 2006. Except as otherwise provided in Section 5 hereof, the
Executive must be employed on the last day of a fiscal year in order to be
eligible to earn an Annual Bonus for that fiscal year.

-2-



--------------------------------------------------------------------------------



 



          (c) Equity Participation. The Executive will be eligible to
participate in the Easton-Bell Sports, LLC 2006 Equity Incentive Plan as amended
from time to time (the “Plan”) and, to that effect, following the Effective
Date, but prior to the date this Agreement was signed, the Executive was awarded
Class B Common Units (the “Initial Grant”) under the Plan. Additional awards, if
any, granted the Executive under the Plan shall be at the discretion of the
Board of Managers of Easton-Bell Sports, LLC. The Initial Grant and any
subsequent award granted the Executive under the Plan shall be subject to the
terms of the agreement captioned “Easton-Bell Sports, LLC Class B Common Unit
Certificate” (the “Unit Certificate”), which the Executive must execute in order
to be eligible for the award, to the terms of the Plan, and to the terms of the
Easton-Bell Sports, LLC Second and Restated Limited Liability Company Agreement
as amended from time to time (the “LLC Agreement”), including without limitation
any vesting requirements under any of the foregoing.
          (d) Employee Benefit Plans. During the term hereof, the Executive
shall be entitled to participate in all “Employee Benefit Plans,” as that term
is defined in Section 3(3) of ERISA, including both health and welfare plans and
retirement plans, from time to time in effect for executives of the Company
generally, except to the extent any of the Employee Benefit Plans is duplicative
of a benefit otherwise provided to the Executive under this Agreement (e.g., a
severance pay plan). The Executive’s participation shall be subject to the terms
of the applicable Employee Benefit Plan documents and generally applicable
Company policies.
          (e) Vacations. During the term hereof, the Executive shall be entitled
to three (3) weeks of vacation per year, to be taken at such times and intervals
as shall be determined by the Executive, subject to the reasonable business
needs of the Company and with the approval of the CEO. Vacation shall be
governed by the policies of the Company, as in effect from time to time.
          (f) Business Expenses. The Company shall pay or reimburse the
Executive for all reasonable, customary and necessary business expenses incurred
or paid by the Executive in the performance of his duties and responsibilities
hereunder, subject to any maximum annual limit and other restrictions on such
expenses set by the Board and to such reasonable substantiation and
documentation as may be specified by the Company from time to time.
          (g) Relocation. It is agreed that the Executive is not required to
relocate as of the Effective Date. If within two years of the Effective Date the
Company requires the Executive to relocate his residence to Van Nuys,
California, the Company will reimburse the Executive for all reasonable packing,
moving, home-purchase real estate and related expenses associated with the
relocation of one household from Carlsbad, California to Van Nuys, California.
For the avoidance of doubt, reimbursable expenses will not include points paid
to buy down the Executive’s mortgage rate. A gross-up for taxes paid by the
Executive on such reimbursement of relocation costs will be made to the
Executive.
          (h) Directors & Officers Insurance Coverage. The Company, at its sole
cost and expense, shall obtain and maintain in effect directors and officers
(“D&O”) liability

-3-



--------------------------------------------------------------------------------



 



insurance under which the Executive will be a named insured. The Company will
maintain such insurance throughout the term hereof and for at least four
(4) years thereafter.
     5. Termination of Employment and Post-Employment Payments. Notwithstanding
the provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate during the term hereof under the following circumstances:
          (a) Death. In the event of the Executive’s death during the term
hereof, the Executive’s employment hereunder shall immediately and automatically
terminate. In such event, the Company shall pay promptly to the beneficiary
designated by the Executive in writing on the form attached to this Agreement as
Exhibit B or, if none has been so designated, to his estate, (i) Base Salary
earned but not paid through the date of termination of the Executive’s
employment with the Company (hereafter, the “Date of Termination”), (ii) pay at
the rate of the Base Salary for any vacation earned but not used through the
Date of Termination and (iii) any business expenses incurred by the Executive
but un-reimbursed on the Date of Termination, provided that such expenses and
required substantiation and documentation are submitted prior to or within sixty
(60) days after the Date of Termination and that such expenses are reimbursable
under Company policy (all of the foregoing, “Final Compensation”). In addition
to Final Compensation, (A) the Company shall pay to the beneficiary designated
by the Executive in writing or, if none, his estate, an Annual Bonus for the
fiscal year in which the Date of Termination occurs, determined by multiplying
the Annual Bonus the Executive would have received had he continued employment
through the last day of the fiscal year by a fraction, the numerator of which is
the number of days he was employed during the fiscal year, through the Date of
Termination, and the denominator of which is 365 (a “Final Pro-Rated Bonus”),
which Final Pro-Rated Bonus will be payable at the time annual bonuses are paid
to Company executives generally under its executive incentive plan and (B) the
Company will pay the full premium cost of health and dental plan coverage for
each of Executive’s qualified beneficiaries until the earlier to occur of the
conclusion of twelve (12) months from the Date of Termination or the date the
qualified beneficiary ceases to be eligible for coverage continuation under
COBRA; provided, however, that in order to be eligible for the Company’s
payments hereunder the qualified beneficiary must elect in a timely manner to
continue coverage under the Company’s health and dental plans under COBRA. Any
equity in the LLC held by the Executive on the Date of Termination shall be
governed by the terms of the Unit Certificate, the Plan and the LLC Agreement,
as applicable. The Executive’s rights with respect to indemnification shall be
in accordance with Section 12 hereof.
          (b) Disability.
               (i) The Company may terminate the Executive’s employment
hereunder, upon notice to the Executive, in the event that the Executive becomes
disabled during his employment through any illness, injury, accident or
condition of either a physical or psychological nature and, as a result, is
unable to perform, in any material respect, his duties and responsibilities
hereunder, notwithstanding the provision of any reasonable accommodation
(exclusive of the leave of absence provided hereunder), for one hundred and
eighty (180) days during any period of three hundred and sixty-five
(365) consecutive calendar days. In the event of such termination, and provided
that the

-4-



--------------------------------------------------------------------------------



 



Executive satisfies in full all of the conditions set forth in Section 5(h)
hereof, then, in addition to Final Compensation, the Company will pay the
Executive the following: (A) The Company will pay the Executive a Final
Pro-Rated Bonus for the fiscal year in which the Date of Termination occurs,
payable at the time annual bonuses are paid to Company executives generally
under its executive incentive plan or, if later, on the tenth (10th) business
day following the later of the effective date of the Release of Claims, as
defined in Section 5(h) below, or the date the Release of Claims is received by
the Chair of the Board on behalf of the Company; (B) the Company will pay the
full premium cost of health and dental plan coverage for Executive and his
qualified beneficiaries until the earlier to occur of the conclusion of twelve
(12) months or the date the Executive and his qualified beneficiaries cease to
be eligible for coverage continuation under COBRA; provided, however, that in
order to be eligible for the Company’s payments hereunder the Executive and each
qualified beneficiary must elect in a timely manner to continue coverage under
the Company’s health and dental plans under COBRA and (C) in the event that the
Company had not provided the Executive the opportunity to participate in a
long-term disability insurance plan paid or provided by the Company, the Company
shall continue to pay the Executive the Base Salary from the Date of Termination
until the expiration of six (6) months thereafter or, if earlier, until the date
the Executive recovers sufficiently from his illness or injury to resume work on
a substantially full-time basis (the “Recovery Date”), with payments commencing
at the next regular Company payday for executives which is at least five
(5) business days following the later of the effective date of the Release of
Claims or the date the Release of Claims signed by the Executive is received by
the Chair of the Board, but with the first payment retroactive to the day
immediately following the Date of Termination or, in the event that any
long-term disability insurance plan paid or provided by the Company fails to
provide the Executive income replacement benefits equal to the Base Salary (or
income replacement benefits not subject to federal income tax which are equal to
the Base Salary net of federal income tax), the Company will pay the Executive
the difference between the Base Salary and income replacement benefits received
(after giving effect to any tax savings of the Executive if such benefits are
not subject to federal or state income tax) until the earlier of the expiration
of six (6) months following the Date of Termination or the Recovery Date. Any
equity in the LLC held by the Executive on the Date of Termination shall be
governed by the terms of the Unit Certificate, the Plan and the LLC Agreement,
as applicable. The Executive’s rights with respect to indemnification shall be
in accordance with Section 12 hereof.
               (ii) The Board may designate another employee to act in the
Executive’s place during any period of the Executive’s disability.
Notwithstanding any such designation, the Executive shall continue to receive
compensation and benefits in accordance with Sections 4(a) through 4(e) of this
Agreement and the terms and conditions of any plans, policies, agreements and
other documents to which reference is made therein (collectively, the “Plan
Documents”) until the Executive becomes eligible for disability income benefits
under any disability plan in which he is a participant as a result of his
employment with the Company or until he recovers sufficiently to resume his
duties and responsibilities hereunder (provided he does so within the aforesaid
one

-5-



--------------------------------------------------------------------------------



 



hundred and eighty (180) days or such longer period as the Board in its
discretion may provide) or until the termination of his employment, whichever
shall first occur. If, while his employment hereunder continues, the Executive
is receiving disability income benefits under any such disability plan, the
Executive shall continue to be eligible for benefits in accordance with Section
4(d) of this Agreement and the terms and conditions of the Plan Documents, until
the earlier to occur of his recovery or the termination of his employment under
this Agreement.
               (iii) If any question shall arise as to whether during any period
the Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform in any
material respect his duties and responsibilities hereunder, the Executive may,
and at the request of the Company shall, submit to a medical examination by a
physician selected by the Company to whom the Executive or his duly appointed
guardian, if any, has no reasonable objection to determine whether the Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.
          (c) By the Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause. For
purposes of this Agreement, “Cause” shall be limited to: (i) the Executive’s
indictment, charge or conviction of, or plea of nolo contendere to, (A) a felony
or any crime involving fraud or material dishonesty or (B) any felony or crime
involving moral turpitude that might be reasonably expected to, or does,
adversely effect the Company or any of its Affiliates; (ii) the Executive’s
gross negligence or willful misconduct with regard to the Company or any of its
Affiliates, which has a material adverse impact on the Company or its
Affiliates, whether economic or to reputation or otherwise; (iii) the
Executive’s refusal or willful failure to substantially perform his duties or to
follow a lawful written directive of the Board or its designee within the scope
of the Executive’s duties hereunder which in either case remains uncured or
continues after twenty (20) days’ written notice from the Board which references
the potential for a “for Cause” termination and specifies in reasonable detail
the nature of the refusal or willful failure which must be cured; (iv) the
Executive’s theft, fraud or any material act of dishonesty related to the
Company or any of its Affiliates; (v) any representations or warranties of the
Executive under this Agreement that there is no legal impediment to employment,
no disclosure of third party confidential information and no breach of any
existing employment agreement proven false in a material respect; provided that
the Executive has been provided with written notification of any of the
foregoing and has been given five (5) days to present any mitigating, corrective
or clarifying information to the Board; (vi) the Executive’s breach of a
fiduciary duty owed to the Company or any of its Affiliates, including but not
limited to any breach or violation of those provisions of this Agreement setting
forth the Executive’s obligations with respect to confidentiality,
non-competition and non-solicitation; (vii) the Executive’s breach of any other
material provision of this Agreement unless corrected by the Executive within
twenty (20) days of the Company’s written notification to the Executive of such
breach or (viii) the Executive’s

-6-



--------------------------------------------------------------------------------



 



failure to remain in good standing with the California State Bar Association. In
the event of such termination, the Company shall have no obligation to the
Executive under this Agreement other than provision of Final Compensation. Any
equity in the LLC held by the Executive on the Date of Termination shall be
governed by the terms of the Unit Certificate, the Plan and the LLC Agreement,
as applicable. The definition of “Cause” set forth in this Section 5(c) shall
supersede the definition of “Cause” in the 2006 Equity Incentive Plan if the
2006 Equity Incentive Plan expressly provides for such supersession.
          (d) By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, and provided that the Executive
satisfies in full all of the conditions set forth in Section 5(h) hereof, then,
in addition to Final Compensation, the Executive, as compensation for his
satisfying of those conditions, shall be entitled to the following: (i) the
Company shall pay the Executive a Final Pro-Rated Bonus for the fiscal year in
which the Date of Termination occurs, payable at the time annual bonuses are
paid to Company executives generally under its executive incentive plan or, if
later, on the tenth (10th) business day following the later of the effective
date of the Release of Claims or the date the Release of Claims, signed by the
Executive, is received by the Chair of the Board on behalf of the Company;
(ii) the Company shall provide the Executive compensation for the period of
twelve (12) months following the Date of Termination at the rate of one-twelfth
of the Base Salary per month, commencing on the next regular Company payday for
its executives that is at least five (5) business days following the later of
the effective date of the Release of Claims or the date the Release of Claims,
signed by the Executive, is received by the Chair of the Board, but with the
first payment being retroactive to the day immediately following the Date of
Termination; (iii) the Company will pay the full premium cost of health and
dental plan coverage for Executive and his qualified beneficiaries until the
earliest to occur of the conclusion of the period defined in clause (ii)
immediately above or the date the Executive becomes eligible for participation
in health and dental plans of another employer or the date the Executive ceases
to be eligible for participation under the Company’s health and dental plans
under COBRA; provided, however, that in order to be eligible for the Company’s
payments hereunder the Executive and each of his qualified beneficiary must
elect in a timely manner to continue coverage under the Company’s health and
dental plans under COBRA and (iv) the Company will continue, and will pay the
premium cost of, the Executive’s participation in its group life insurance plan
for the period of twelve (12) months following the date of termination or, if
coverage is unavailable to the Executive and provided that he is insurable at
normal rates, the Company, for twelve (12) months following the date of
termination, will pay the premium cost of term life insurance for the Executive
with the same face amount as his coverage under the Company ’s group life
insurance plan at the time his employment terminated. Any equity in the LLC held
by the Executive on the Date of Termination shall be governed by the terms of
the Unit Certificate, the Plan and the LLC Agreement, as applicable. The
Executive’s rights with respect to indemnification shall be in accordance with
Section 12 hereof.
          (e) By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason upon notice to the Company setting forth in
reasonable detail the nature of such Good Reason. For purposes of this
Agreement, “Good Reason” shall mean, without the Executive’s consent, the
occurrence of any one or more of the

-7-



--------------------------------------------------------------------------------



 



following events: (i) the material breach of this Agreement by the Company which
is not cured, if curable, within twenty (20) days after written notice to the
Company specifying in reasonable detail the nature of such breach; (ii) a
material diminution of any of the Executive’s significant duties or the
assignment to the Executive of material duties inconsistent with his position or
the material impairment of the Executive’s ability to function in his position,
in each case only after the Company shall have had an opportunity and failed to
cure (any cure to be effected within twenty (20) days after written notice to
the Company by the Executive specifying in reasonable detail the nature of such
Good Reason); (iii) any reduction in or failure to pay the Base Salary or any
failure to pay any Annual Bonus to which the Executive is entitled hereunder or
any failure to provide benefits in accordance with this Agreement, in each case
only after the Company has been given an opportunity, and has failed, to cure
any such event within twenty (20) days following the Executive’s written notice
to the Company specifying in reasonable detail the nature of the reduction or
failure; (iv) any relocation of the Executive’s primary worksite to a site that
is more than thirty-five (35) miles from the Van Nuys Location; or
(v) subjection of the Executive to a working environment sufficiently hostile or
otherwise adverse as to satisfy the general legal standard for a constructive
discharge, provided that the Executive provides the Company written notice
specifying in reasonable detail the circumstances rendering the working
environment hostile or otherwise adverse and the Company fails within twenty
(20) days of that notice to take remedial action to mitigate those
circumstances. For the avoidance of doubt, neither an assignment of the
Executive to serve as a director or officer of one or more of the Company’s
Affiliates nor any termination of such service shall constitute Good Reason for
termination. In the event of termination in accordance with this Section 5(e),
and provided that the Executive satisfies in full all of the conditions set
forth in Section 5(h) hereof, then, in addition to Final Compensation, the
Company shall provide the Executive the same payments he would have received
under clauses (i), (ii), (iii) and (iv) of Section 5(d) had his employment been
terminated by the Company other than for Cause. Any equity in the LLC held by
the Executive on the Date of Termination shall be governed by the terms of the
Unit Certificate, the Plan and the LLC Agreement, as applicable. The Executive’s
rights with respect to indemnification shall be in accordance with Section 12
hereof.
          (f) By the Executive Other than for Good Reason. The Executive may
terminate his employment hereunder at any time upon sixty (60) days’ notice to
the Company. In the event of termination of the Executive pursuant to this
Section 5(f), the Board may elect to waive the period of notice, or any portion
thereof, and, if the Board so elects, the Company will pay the Executive his
Base Salary for the initial sixty (60) days of the notice period (or for any
remaining portion thereof). The Company’s only other obligation to the Executive
hereunder shall be for Final Compensation, if any. Any equity in the LLC held by
the Executive on the Date of Termination shall be governed by the terms of the
Unit Certificate, the Plan and the LLC Agreement, as applicable.
          (g) Termination Following a Change of Control
               (i) In the event that there occurs a Change of Control, as
defined in clause (g)(ii) immediately below, and during the period commencing on
the day immediately following the occurrence of a Change of Control and ending
twenty-four (24) months thereafter

-8-



--------------------------------------------------------------------------------



 



the Company terminates the Executive’s employment hereunder other than for Cause
in accordance with Section 5(d) or the Executive terminates his employment
hereunder for Good Reason in accordance with Section 5(e) and provided that the
Executive satisfies in full all of the conditions set forth in Section 5(h)
hereof, then, in addition to Final Compensation, the Executive, in lieu of any
payment for which he would have been eligible under Section 5(d) or Section 5(e)
hereof, will be eligible for (A) a single lump sum payment equal to twelve
(12) months of Base Salary, without offset for other earnings; (B) a Final
Pro-Rated Bonus for the fiscal year in which the Date of Termination occurs,
payable at the time bonuses are paid generally; and (C) health and dental plan
premium payments (or, as applicable, reimbursements) on the same terms and
conditions applicable in the event of a termination other than for Cause or for
Good Reason prior to a Change of Control. Notwithstanding anything to the
contrary herein, however, no payments shall be due hereunder until five
(5) business days following the later of the effective date of the Release of
Claims or the date the Release of Claims, signed by the Executive, is received
by the Chair of the Board. The Executive’s rights with respect to
indemnification shall be in accordance with Section 12 hereof.
               (ii) For purposes of this Agreement, “Change of Control” shall
mean the occurrence, after the Closing Date, of (a) any change in the ownership
of the capital equity of Easton-Bell Sports, LLC, if, immediately after giving
effect thereto, (A) the Investors (as defined below) and their Affiliates will
hold, directly or indirectly, less than 50% of the number of Common Units held
by the Investors and their Affiliates as of the Closing Date or (ii) any Person
(as defined in this paragraph, below) other than the Investors and their
Affiliates will hold, directly or indirectly, greater than 50% of the number of
outstanding Common Units of Easton-Bell Sports, LLC; or (b) any sale or other
disposition of all or substantially all of the assets of Easton-Bell Sports, LLC
(including, without limitation, by way of a merger or consolidation or through
the sale of all or substantially all of the stock or membership interests of its
subsidiaries or sale of all or substantially all of the assets of Easton-Bell
Sports, LLC and its direct and indirect subsidiaries, taken as a whole) to
another Person (the “Change of Control Transferee”) if, immediately after giving
effect thereto, any Person (or group of Persons acting in concert) other than
the Investors and their Affiliates will have the power to elect a majority of
the members of the board of managers or board of directors (or other similar
governing body) of the Change of Control Transferee. For purposes of this
Section 5(g): A “Person” shall have the meaning ascribed to that term in section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 and “Investors”
shall mean all Unit-holders of Easton-Bell Sports, LLC as of the date of this
Agreement, including without limitation Fenway Partners, Inc., Teachers Private
Capital, York Street Capital Partners, American Capital Strategies Ltd., Antares
Capital Corporation, Bell Sports Holdings, LLC, Bell Sports 2001, LLC, Bell
Sports 2001 Coinvestors, LLC and Bell Sports 2001 Investments, LLC.
          (h) Conditions. The Executive’s eligibility to receive and retain any
“Post-Employment Payments” (meaning any and all payments provided under this
Agreement in connection with or following termination of employment, exclusive
of Final Compensation) is subject to full satisfaction of all of the following
as well as the covenant of confidentiality set forth in Section 7 below and the
assignment of rights to Intellectual Property (as hereafter defined), but with
the express understanding and agreement of the parties that the Executive is

-9-



--------------------------------------------------------------------------------



 



free to elect not to comply with clause (i) below and is free not to forbear
from competition or solicitation as set forth in clauses (ii), (iii) and
(iv) immediately below, but that his right to any Post-Employment Payments under
this Agreement is expressly conditioned on compliance with said clause (i) and
the forbearance required under all of said clauses (ii), (iii) and (iv), as well
as his full satisfaction of the covenant of confidentiality and assignment of
rights to Intellectual Property set forth below. The conditions to receipt of
the Post Employment Payments are as follows:
               (i) The Executive’s execution and return, to the Chair of the
Board, of a timely and effective release of claims in the form attached hereto
and marked Exhibit A (“Release of Claims”). The Release of Claims creates
legally binding obligations and the Company therefore advises the Executive to
consult an attorney before signing it.
               (ii) Forbearance by the Executive for twelve (12) months
following termination of the Executive’s employment with the Company from
competition with the Company or any of its Affiliates anywhere in the world
where the Company or any of those Affiliates is doing business, whether as
owner, partner, investor, consultant, agent, employee, co-venturer or otherwise.
Specifically, but without limiting the foregoing, the Executive shall not engage
in any activity that is competitive, or is in preparation to engage in
competition, with the business of the Company or any of its Affiliates as
conducted or under consideration at any time during the Executive’s employment
and further the Executive shall not work or provide services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, to any person or entity engaged in, or in preparation to
engage in, any business that is competitive with the business of the Company or
any of its Affiliates, as conducted or in planning during his employment. The
foregoing, however, shall not be breached solely by the Executive’s passive
ownership of less than 3% of the equity securities of any publicly traded
company. The foregoing also will not prevent the Executive’s practice of law
during the twelve-month period following termination of the Executive’s
employment, it being expressly understood, however, that this exception does not
permit the Executive during that twelve-month period to provide non-legal
services, including without limitation executive, managerial or administrative
services, for any person or entity engaged in, or in preparation to engage in,
any business that is competitive with the business of the Company or any of its
Affiliates, as conducted or in planning during his employment.
               (iii) Forbearance by the Executive for twelve (12) months
following termination of his employment from any solicitation, directly or
indirectly, of any of the Customers of the Company or any of its Affiliates to
terminate or diminish their relationship with the Company or any of its
Affiliates and from any direct or indirect solicitation of any of the Customers
or Prospective Customers of the Company or any of its Affiliates to conduct with
himself or any other Person (as defined in Section 13 hereof) any business or
activity which such Customer or Prospective Customer conducts or could conduct
with the Company or any of its Affiliates. For purposes of this Section 5(h), a
Customer is a person or entity which was such at any time during

-10-



--------------------------------------------------------------------------------



 



the twelve (12) months prior to the Date of Termination and a Potential Customer
is a person or entity contacted by the Company or any of its Affiliates to
become such at any time within twelve (12) months prior to the Date of
Termination other than by general advertisement, provided, in each case, that
the Executive had contact with such Customer or Potential Customer through his
employment or other associations with the Company or had access to Confidential
Information that would assist in his solicitation of such Customer or Potential
Customer in competition with the Company or any of its Affiliates.
               (iv) Forbearance by the Executive for twelve (12) months
following termination of his employment with the Company from directly or
indirectly hiring or otherwise engaging the services of any employee,
independent contractor or other agent providing services to the Company or any
of its Affiliates and from soliciting any such employee, independent contractor
or agent to terminate or diminish his/her/its relationship with the Company or
any of its Affiliates. For purposes of this Section 5(h), an employee,
independent contractor or agent means any Person who was performing services for
the Company or any of its Affiliates in such capacity at any time during the
twelve (12) months immediately preceding the Date of Termination.
          (i) Timing of Payments. If at the time of the Executive’s separation
from service, the Executive is a “specified employee,” as hereinafter defined,
any and all amounts payable under this Section 5 in connection with such
separation from service that constitute deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended, (“Section 409A”),
as determined by the Company in its sole discretion, and that would (but for
this sentence) be payable within six months following such separation from
service, shall instead be paid on the date that follows the date of such
separation from service by six (6) months. For purposes of the preceding
sentence, “separation from service” shall be determined in a manner consistent
with subsection (a)(2)(A)(i) of Section 409A and the term “specified employee”
shall mean an individual determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A.
     6. Effect of Termination. The provisions of this Section 6 shall apply to
any termination of the Executive’s employment under this Agreement, whether
pursuant to Section 5 or otherwise.
          (a) Provision by the Company of Final Compensation and Post Employment
Payments, if any, to which the Executive is entitled under the applicable
termination provision of Section 5 shall constitute the entire obligation of the
Company to the Executive hereunder following termination of his employment by
the Company. The Executive shall promptly give the Company notice of all facts
necessary for the Company to determine the amount and duration of its
obligations in connection with any termination pursuant to Section 5 hereof.
          (b) The Executive and his qualified beneficiaries may have a right to
continue participation in the Company’s health and dental plans in accordance
with COBRA following termination of the Executive’s employment with the Company.
In addition, the Executive may have a right to coverage under the Company’s
group life insurance plan in

-11-



--------------------------------------------------------------------------------



 



accordance with the terms of Section 5(d) following a termination of employment
in accordance with Section 5(d) or Section 5(e) hereof. The Executive’s
participation in all other Employee Benefit Plans shall terminate pursuant to
the terms of the applicable Plan Documents based on the Date of Termination and,
for the avoidance of doubt, no continuation of Base Salary or other payment to
the Executive following the Date of Termination shall serve to extend the
Executive’s employment with the Company or his eligibility, or that of his
qualified beneficiaries, to participate in any Employee Benefit Plans.
          (c) Provisions of this Agreement shall survive any termination if so
provided herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the conditions to receipt of
Post Employment Payments set forth in Section 5(h) and the obligations of the
Executive under Section 7. The Executive recognizes that, except as expressly
provided in Section 5(d), Section 5(e) or Section 5(f) (with respect to Base
Salary for any notice period waived) or Section 5(g), no compensation is earned
after termination of employment.
     7. Confidential Information.
          (a) The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information (as defined in Section 13 hereof);
that the Executive may develop Confidential Information for the Company or its
Affiliates; and that the Executive may learn of Confidential Information during
the course of employment. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of his duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination.
          (b) All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
any of its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Board or its
designee may specify, all Documents and all other property of the Company and
its Affiliates then in the Executive’s possession or control.
     8. Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property (as defined in Section 13
hereof) to the Company. The Executive hereby assigns and agrees to assign to the
Company (or as otherwise directed by the Company) the Executive’s full right,
title and interest in and to all Intellectual Property. The Executive agrees to
execute any and all applications for domestic and foreign patents, copyrights or
other proprietary rights and to do such other acts (including without limitation
the execution and delivery of instruments of further assurance or confirmation)
requested by the

-12-



--------------------------------------------------------------------------------



 



Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. The Executive will not charge the Company for time spent
in complying with these obligations. All copyrightable works that the Executive
creates during the course of his employment by the Company and which pertains to
the business of the Company or any of its Affiliates or is suggested by any work
performed by the Executive for the Company or any of its Affiliates or makes use
of Confidential Information shall be considered “work made for hire” and, upon
creation, shall be owned exclusively by the Company or its applicable Affiliate.
     9. Restricted Activities. The Executive agrees that certain restrictions on
his activities during his employment are necessary to protect the goodwill,
Confidential Information and other legitimate interests of the Company and its
Affiliates:
          (a) While the Executive is employed by the Company, the Executive
shall not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with the Company
or any of its Affiliates anywhere in the world or undertake any planning for
competition with the Company or any of its Affiliates. Specifically, but without
limiting the foregoing, the Executive agrees not to engage in any manner in any
activity that is directly or indirectly competitive or potentially competitive
with the business of the Company or any of its Affiliates as conducted or under
consideration at any time during the Executive’s employment or to provide
services in any capacity to a Person which is a competitor of the Company or any
of its Affiliates.
          (b) The Executive further agrees that, while he is employed by the
Company, and excluding any activities undertaken on behalf of the Company or any
of its Affiliates in the course of his duties, he will not hire or attempt to
hire any employee of the Company or any of its Affiliates; assist in such hiring
by any Person; encourage any such employee to terminate his or her relationship
with the Company or any of its Affiliates; or solicit or encourage any customer
of the Company or any of its Affiliates to terminate or diminish its
relationship with them; or solicit or encourage any customer or potential
customer or the Company or any of its Affiliates to conduct with any Person any
business or activity which such customer or potential customer conducts or could
conduct with the Company or any of its Affiliates.
          (c) The Executive agrees that during his employment by the Company he
shall not publish any work that disparages the Company or any of its Affiliates,
their management or their business or the Products.
     10. Enforcement of Covenants. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 7, 8 and 9
hereof. The Executive agrees that those restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he to breach any of the covenants contained in Sections 7, 8 or 9 hereof,
the damage to the Company and its Affiliates would be irreparable. The Executive
therefore agrees that the Company, in

-13-



--------------------------------------------------------------------------------



 



addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants, without having to post bond. The parties
further agree that, in the event that any provision of Section 7, 8 or 9 hereof
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.
     11. Conflicting Agreements. The Executive hereby represents and warrants
that the execution of this Agreement and the performance of his obligations
hereunder will not breach or be in conflict with any other agreement to which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.
     12. Indemnification. The Company shall indemnify the Executive to the
fullest extent permitted by applicable law. Executive’s right to indemnification
shall include the right to be paid by the Company the expenses incurred in
defending any covered proceeding in advance of its final disposition, provided
that Executive shall repay any advanced amounts if it shall be ultimately
determined that the Executive is not entitled to be indemnified for such
expenses under this Agreement or otherwise. The Executive agrees promptly to
notify the Company of any actual or threatened claim arising out of or as a
result of his employment or offices with the Company or any of its Affiliates.
     13. Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
          (a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the entity specified,
where control may be by management authority or equity interest.
          (b) “Closing Date” means the date of the closing of the transaction
described in the Stock Purchase Agreement dated as of February 1, 2006, by and
between Riddell Bell Holdings, Inc. and Jas. D. Easton, Inc. (the “Stock
Purchase Agreement”), which closing occurred on March 16, 2006.
          (c) “Confidential Information” shall mean any and all information of
the Company and its Affiliates that is not generally known by those with whom
the Company or any of its Affiliates competes or does business, or with whom the
Company or any of its Affiliates plans to compete or do business, including
without limitation (i) information related to the Products, technical data,
methods, processes, know-how and inventions of the Company and its Affiliates,
(ii) the development, research, testing, marketing and financial activities and
strategic plans of the Company and its Affiliates, (iii) the manner in which
they operate, (iv)

-14-



--------------------------------------------------------------------------------



 



their costs and sources of supply, (v) the identity and special needs of the
customers and prospective customers of the Company and its Affiliates and
(vi) the persons and entities with whom the Company and its Affiliates have
business relationships and the nature and substance of those relationships.
Confidential Information also includes any information that the Company or any
of its Affiliates may receive or has received from customers, subcontractors,
suppliers or others, with any understanding, express or implied, that the
information would not be disclosed. Confidential Information does not include
information that enters the public domain, other than through a breach by the
Executive or another Person of an obligation of confidentiality to the Company
or one of its Affiliates.
          (d) “Intellectual Property” means any invention, formula, process,
discovery, development, design, innovation or improvement (whether or not
patentable or registrable under copyright statutes) made, conceived, or first
actually reduced to practice by the Executive solely or jointly with others,
during his employment by the Company; provided, however, that, as used in this
Agreement, the term “Intellectual Property” shall not apply to any invention
that the Executive develops on his own time, without using the equipment,
supplies, facilities or trade secret information of the Company or any of the
Sports Affiliates to which the Executive has access as a result of his
employment, unless such invention relates at the time of conception or reduction
to practice of the invention (i) to the business of the Company or such Sports
Affiliate, (ii) to the actual or demonstrably anticipated research or
development of the Company or of any Sports Affiliates to which the Executive
has access as a result of his employment or (iii) results from any work
performed by the Executive for the Company.
          (e) “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than the Company or any of its Affiliates.
          (f) “Products” means all products planned, researched, developed,
tested, manufactured, sold, licensed, leased or otherwise distributed or put
into use by the Company or any of its Affiliates, together with all services
provided or planned by the Company or any of its Affiliates, during the
Executive’s employment.
     14. Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.
     15. Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event the Company shall hereafter
effect a corporate reorganization, consolidate with, or merge into, any Person
or transfer all or substantially all of its properties or assets to any Person.
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

-15-



--------------------------------------------------------------------------------



 



     16. Severability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
     17. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     18. Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, to it c/o Mark R. Genender, Fenway
Partners, Inc., 11111 Santa Monica Boulevard, Suite 1470, Los Angeles, CA 90025,
with a copy to Aron Schwartz, Fenway Partners, Inc., 152 W. 57th St., 59th
Floor, New York, NY 10019 or to such other address as either party may specify
by notice to the other actually received.
     19. Entire Agreement. This Agreement contains the entire agreement of the
parties, and supersedes all prior agreements whether written or oral, with
respect to the Executive’s employment and all related matters, including without
limitation the term sheet between the parties that preceded this Agreement.
     20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Board.
     21. Headings. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.
     22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
     23. Governing Law. This is a California contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
California, without regard to the conflict of laws principles thereof, and, for
the avoidance of doubt, shall include both the statutory and common law of
California, except to the extent preempted by federal law.
[Remainder of page intentionally left blank]

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its
duly authorized representative, and by the Executive, as of the date first above
written.

                  THE EXECUTIVE:       THE COMPANY: EASTON-BELL SPORTS, INC.    
 
               
/s/ RICHARD TIPTON
          /s/ MARK GENENDER    
 
               
 
      By:        
 
Richard Tipton
         
 
   
 
      Title:    Vice President    
 
         
 
   
 
                Easton Bell Sports, LLC shall be a party to this Agreement, but
solely for the purposes of Section 4(c) hereof.
 
                        EASTON BELL SPORTS, LLC    
 
               
 
          /s/ MARK GENENDER    
 
               
 
      By:        
 
         
 
   
 
               
 
      Name:   Mark Genender    
 
               
 
               
 
      Title:   Vice President    
 
               

-17-



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
     FOR AND IN CONSIDERATION OF the benefits to be provided me in connection
with the termination of my employment, as set forth in the agreement between me
and Easton-Bell Sports, Inc. (the “Company”) dated as of July 12, 2006 (the
“Agreement”), which are conditioned, inter alia, on my signing this Release of
Claims and to which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with me,
hereby release and forever discharge the Company and its Affiliates (as that
term is defined in the Agreement) and all of their respective past, present and
future officers, directors, trustees, shareholders, employees, agents, general
and limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them (all of the
foregoing, collectively, the “Released”), both individually and in their
official capacities, from any and all causes of action, rights and claims of any
type or description, known or unknown, which I have had in the past, now have,
or might now have, through the date of my signing of this Release of Claims,
including without limitation any causes of action, rights or claims in any way
resulting from, arising out of or connected with my employment by the Company or
any of its Affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement, including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its Affiliates, each as amended from time to time, (all of the
foregoing, in the aggregate, “Claims”)
In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, and do so understanding and acknowledging the significance of such
specific waiver of Section 1542, which Section states as follows:
     A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of all such Claims.
Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of

-18-



--------------------------------------------------------------------------------



 



indemnification or contribution that I have pursuant to the Articles of
Incorporation or By-Laws of the Company or any of its Sports Affiliates (as
defined in the Agreement).
In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates. I also acknowledge that I am advised by the Company and its
Affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.
I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the Company c/o Mark R. Genender, Fenway Partners, Inc., 11111 Santa
Monica Boulevard, Suite 1470, Los Angeles, CA 90025, with a copy to Aron
Schwartz, Fenway Partners, Inc., 152 W. 57th St., 59th Floor, New York, NY
10019, or to such other address as the Company party may specify and that this
Release of Claims will take effect only upon the expiration of such seven-day
revocation period and only if I have not timely revoked it.
Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

         
Signature:
       
 
 
 
Richard Tipton    
 
       
Date Signed:
       
 
 
 
   

-19-



--------------------------------------------------------------------------------



 



EXHIBIT B
Designation of Beneficiary
     Reference is made to the employment agreement between the undersigned and
Easton-Bell Sports, Inc. dated as of July 12, 2006 (the “Employment Agreement”).
All capitalized terms not defined on this form shall have the meaning ascribed
to them in the Employment Agreement.
     I hereby designate the following person as my beneficiary to receive any
Final Compensation and any Final Pro-Rated Bonus under Section 5(a) of the
Employment Agreement in the event of my death during the term of the Employment
Agreement:
Name of Beneficiary:
Social Security Number:
Date of Birth:
Relationship:
Current Address:
I understand that it is my obligation to inform the Company in writing of any
change of address for my designated beneficiary. I also understand that I may
change my designated beneficiary at any time by submission of a new form fully
completed, signed by me and dated. The form with the latest date shall govern in
the event of my death.

         
Signature:
       
 
 
 
Richard Tipton    
 
       
Date:
       
 
 
 
   

-20-